DETAILED ACTION
This Office Action is in response to Request for Continued Examination (RCE) filed on 08/03/2022. Claims 1-20 are being considered and further pending examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to claim 18 uses punctuation and language further clarifying the claimed subject matter and therefore the previous objections are withdrawn.

Response to Arguments
Applicant’s arguments, see Remarks page 8-9, filed 07/11/2022, with respect to the rejection(s) of claim(s) 1-7, 11, 13-14, and 18-19  under 35 U.S.C. 102(a)(2) have been fully considered but are not persuasive.

In the Remarks, Applicant argued the following:

Liang fails to teach or suggest 
“the prediction algorithm of the plurality of prediction algorithms generating the most accurate prediction being subsequently applied to another object, generating a subsequent prediction, and generating another navigation plan or portion of the navigation plan based on the subsequent prediction.”
“generating a subsequent prediction regarding trajectory of another object using the prediction algorithm of the plurality of prediction algorithms generating the most accurate prediction when at least one of the other object is similar to the object, an environment in which the other object is encountered is similar to that of the object, or operating conditions of the vehicle upon encountering the other object is similar to those encountered with the object; and generating another navigation plan or portion of the navigation plan based on the subsequent prediction.”

Regarding point (a)(i), the limitation “the prediction algorithm of the plurality of prediction algorithms generating the most accurate prediction being subsequently applied to another object” is taught by Liang as discussed in the rejection below. Liang teaches the determination of a most accurate algorithm as previously discussed where a highest confidence score of a predicted path from a specific algorithm is the means disclosed in the instance applications specification, para [0025] line 1-5 “A planner or decision component may receive, as input, the various predictions, in this case, trajectories. These trajectories may then be analyzed, compared, or otherwise processed to determine which trajectory regarding the object is most accurate. The prediction algorithm or model that produced the most accurate predicted trajectory may then be used for subsequent predictions/timesteps.” as Liang’s teaching continue to use the same set of algorithms for each determined object, after a most accurate algorithm is determined any subsequently detected object will have the most accurate algorithm applied to the object which in turn would also constitute “generating a subsequent prediction”. Further, as Liang teaches the generation of navigation plans based on predicted paths (or trajectories) of other objects any subsequently detected object after having the algorithm applied and subsequent prediction generated the systems generation of a motion plan based on path data which then includes the subsequent prediction would constitute “generating another navigation plan or portion of the navigation plan based on the subsequent prediction”.

Regarding point (a)(ii), the limitations “generating a subsequent prediction regarding trajectory of another object using the prediction algorithm of the plurality of prediction algorithms generating the most accurate prediction and generating another navigation plan or portion of the navigation plan based on the subsequent prediction.” are taught by Liang as discussed in the section regarding point (a)(i) above. Further, the limitation “generating… using the prediction algorithm… when at least one of the other object is similar to the object, an environment in which the other object is encountered is similar to that of the object, or operating conditions of the vehicle upon encountering the other object is similar to those encountered with the object” is taught by Liang as discussed in the rejection below. Liang teaches the system in use by a vehicle in operation detecting a set of objects, as the system in use encounters and object and subsequently encounters another object at least the operating conditions of the vehicle encountering the object and the other object are similar as the vehicle is in operation when detecting each object.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 11, 13-14, and 18-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liang et al (US 20200298891 A1) henceforth referred to as Liang.

Regarding Claim 1 Liang teaches A vehicle comprising (para [0022] line 1-5 : “By way of example, the predictions (e.g., forecasts) generated by the disclosed technology can be used in a variety of ways, including as an input to a motion planning system of an autonomous device, such as an autonomous vehicle.” ): 
an autonomous control system adapted to provide one or more commands to autonomously control one or more systems of the vehicle (para [0025] line 1-8 : “Furthermore, the motion prediction computing system can generate output including path data that is associated with the predicted paths of the objects. This path data can, in some implementations, be formatted for use in a variety of applications including uses associated with the operation of an autonomous vehicle (e.g., generating a motion plan for an autonomous vehicle based at least in part on the path data).”, para [0070] line 1-9 : “In some embodiments, one or more vehicle systems of an autonomous device (e.g., an autonomous vehicle) can be controlled based at least in part on the path data. An autonomous device can generate one or more signals associated with the path data that are then sent to various vehicle systems and/or vehicle components. The one or more signals associated with the path data can be used to control, operate, and/or activate the vehicle systems and/or vehicle components.” ); 
an obstacle recognition unit adapted to (para [0023] line 1-5 : “The disclosed technology can be implemented as a computing system (e.g., a motion prediction computing system) that is configured to access a variety of data including multi-sensor data associated with previously detected objects.”): 
     apply a plurality of prediction algorithms to a state of an object generating a plurality of predictions regarding object trajectory (para [0041] line 1-4 : ”The motion prediction computing system can determine one or more predicted paths of the set of objects based at least in part on one or more machine-learned models.” ); 
determine which of the plurality of prediction algorithms generates a most accurate prediction of the plurality of predictions regarding trajectory of the object (para [0022] line 5-9 : “Further, the predictions of an object's path and/or trajectory can be accompanied by confidence scores that various autonomous vehicle systems can use when determining which predicted paths or trajectories are most likely to be correct.”); and 
a navigation plan generation unit adapted to generate a navigation plan based on the most accurate prediction of the plurality of predictions regarding the trajectory of the object and according to which, the vehicle is autonomously controlled (para [0025] line 1-8 : “Furthermore, the motion prediction computing system can generate output including path data that is associated with the predicted paths of the objects. This path data can, in some implementations, be formatted for use in a variety of applications including uses associated with the operation of an autonomous vehicle (e.g., generating a motion plan for an autonomous vehicle based at least in part on the path data).” , para [0070] line 1-9 : “In some embodiments, one or more vehicle systems of an autonomous device (e.g., an autonomous vehicle) can be controlled based at least in part on the path data. An autonomous device can generate one or more signals associated with the path data that are then sent to various vehicle systems and/or vehicle components. The one or more signals associated with the path data can be used to control, operate, and/or activate the vehicle systems and/or vehicle components.”), the prediction algorithm of the plurality of prediction algorithms generating the most accurate prediction being subsequently applied to another object, generating a subsequent prediction, and generating another navigation plan or portion of the navigation plan based on the subsequent prediction (para [0071] line 1-22 : “The disclosed technology can be implemented by a variety of systems that predict the paths of objects based on the detection and tracking of those objects in an environment. In particular, the disclosed technology can be used as part of a vehicle (e.g., an autonomous vehicle) that more accurately predicts the future path of objects, and in turn initiates an appropriate response based on the path the object is predicted to follow. For example, an autonomous vehicle that accurately predicts the path of other vehicles can navigate the environment with a greater level of safety. Further, more effective path prediction can result in a smoother ride and greater passenger comfort.”,  as the system is used during the operation of an autonomous vehicle to determine a trajectory of the vehicle as well as predict trajectories of other objects to update the trajectory of the vehicle, it would be a requirement of the system that upon detection of a subsequent object in the environment of the vehicle, having already determined the most accurate prediction of a first object, it would then apply the same algorithm (as well as the others) to the subsequently detected object to generate a subsequent prediction. As the system uses the predictions of the trajectories of objects to update the trajectory of the autonomous vehicle it would then generate another navigation plan or portion thereof based on the subsequent prediction.).

Regarding Claim 2 Liang teaches The vehicle of claim 1, further Liang teaches wherein to determine which of the plurality of prediction algorithms generates a most accurate prediction, the obstacle recognition unit predicts a position of the object at a first timestep using each of the plurality of prediction algorithms (para [0068] line 1-7 : “The motion prediction computing system can generate data that can include path data. The path data can include information associated with the one or more predicted paths for each object of the set of objects respectively. For example, the path data can include a set of locations that each object of the set of objects is predicted to travel to at a respective set of future time intervals.”).

Regarding Claim 3 Liang teaches The vehicle of claim 2, further Liang teaches wherein the obstacle recognition unit further determines an actual position of the object at a second timestep subsequent to the first timestep (para [0042] line 1-4 : “In some embodiments, determining the one or more predicted paths of the set of objects can include determining a plurality of matching scores corresponding to the plurality of temporal instance representations.”, para [0044] line 1-4 : “In some embodiments, each of the plurality of matching scores can be associated with past paths and can be based at least in part on evaluation of the past path proposal function.”, para [0125] line 1-5 : “As illustrated, FIG. 4 shows a path proposal technique 400 that includes one or more past paths 402, matching operations 404, matched path data 406, one or more past paths 408, matching operations 410, and matched path data 412.”, para [0127] line 1-13 : “The matching operations 404 can include the use of a matching function to determine whether the past path proposals associated with a past path (e.g., the past path 402) agree with the state of the currently detected object.”, As current locations are used to determine whether a past path propose agrees with a currently detected object, it would be required that an actual position of the object at a second timestep subsequent to the first timestep is used.).

Regarding Claim 4 Liang teaches The vehicle of claim 3, further Liang teaches wherein the obstacle recognition unit further computes a likelihood associated with each of the plurality of prediction algorithms based on a comparison between the predicted position of the object and the actual position of the object (para [0027] line 1-11 : “As described above, in certain implementations the motion prediction computing system can generate a plurality of temporal instance representations. Each temporal instance representation can be associated with one or more differences in an appearance and/or motion of one or more objects over past time intervals. For example, the plurality of temporal instance representations can include data and/or information associated with the visual features (e.g., shape, color, and/or texture of each of the one or more objects) and motion features (e.g., velocity, acceleration, orientation, and/or location over time of each of the one or more objects).”, para [0047] line 1-19 : “In some embodiments, determining the one or more predicted paths of the set of objects can include determining, for the one or more candidate paths, and based at least in part on the plurality of temporal instance representations and the one or more machine-learned models that can include a machine-learned refinement model, one or more confidence scores, one or more path refinements, and/or one or more candidate predicted paths. The one or more machine-learned models can include a machine-learned refinement model that is trained and/or configured to generate an output including the one or more confidence scores, one or more path refinements, and/or one or more candidate predicted paths based at least in part on an input including the plurality of temporal instance representations. In some embodiments, the predicted path can be selected from or based at least in part on one of the one or more candidate predicted paths. In some embodiments, the one or more confidence scores can be associated with a confidence in each of the one or more candidate predicted paths.”).

Regarding Claim 5 Liang teaches The vehicle of claim 3, further Liang teaches wherein the obstacle recognition unit further computes a likelihood associated with each of the plurality of prediction algorithms over a set of past timesteps, wherein error associated with each predicted position of the object is computed at each timestep of the set of past timesteps (para [0042] line 1-20 : “In some embodiments, determining the one or more predicted paths of the set of objects can include determining a plurality of matching scores corresponding to the plurality of temporal instance representations. Each of the plurality of matching scores can be based at least in part on one or more differences between the appearance and the motion of the set of objects over the one or more past paths and/or the appearance and the motion of the set of objects over the one or more candidate paths. In some embodiments, each matching score of the plurality of matching scores can be inversely proportional to one or more differences in appearance and/or motion of an object over a past path and a candidate path. For example, higher matching scores can be associated with a smaller number of differences (e.g., a smaller number of visual features that are different) and/or a lower magnitude of differences (e.g., a smaller difference in velocity) in appearance and/or motion. Conversely, lower matching scores can be associated with a greater number of differences and/or a greater magnitude of differences in appearance and/or motion.”, para [0043] line 1-6 : “In some embodiments, each of the plurality of matching scores can be based at least in part on the matching function MatchScore=MLPmatch(f.sub.1(.sup.t−1), f.sub.2(d)) in which a multi-layer perceptron MLPmatch uses an input that includes a concatenation of the temporal instance representations f.sub.1 and f.sub.2.”).

Regarding Claim 6 Liang teaches The vehicle of claim 1, further Liang teaches wherein to determine which of the plurality of prediction algorithms generates a most accurate prediction, the obstacle recognition unit collects log data from a plurality of vehicles and applies each of the plurality of prediction algorithms to the collected log data (para [0166] line 1-8 : “Various means can be configured to perform the methods and processes described herein. For example, motion prediction computing system 800 can include one or more representation generation units 802, one or more path determination units 804, one or more prediction units 806, one or more data generation units 808, one or more control units 810, and/or other means for performing the operations and functions described herein.”, para [0168] line 1-9 : “In some embodiments, the means (e.g., the one or more representation generation units 802) can generate, based at least in part on a plurality of machine-learned feature extraction models and/or multi-sensor data, a plurality of feature maps associated with the appearance and the motion of the one or more objects over the one or more past time intervals. The multi-sensor data can be based at least in part on sensor outputs from a plurality of different types of sensors.”, para [0174] line 1-9 : “The means (e.g., the one or more prediction units 806) can be configured to determine and/or generate one or more predicted paths and/or predicted trajectories of the set of objects based at least in part on one or more machine-learned models. The one or more machine-learned models can utilize the one or more past paths, one or more predicted trajectories, one or more candidate predicted trajectories, and/or the one or more candidate paths to infer the one or more predicted paths.”, Using the multi-sensor data to generate a plurality of feature maps associated with the motion of the one or more objects over past time intervals would be log data).

Regarding Claim 7 Liang teaches The vehicle of claim 6, further Liang teaches wherein the obstacle recognition unit further collects a dataset from the application of each of the plurality of prediction algorithms, the dataset comprising a first subset of data to be used as input to a classification algorithm, theffff first subset of data comprising one or more characteristics of a driving experience represented by the collected log data (para [0027] line 1-11 : “As described above, in certain implementations the motion prediction computing system can generate a plurality of temporal instance representations. Each temporal instance representation can be associated with one or more differences in an appearance and/or motion of one or more objects over past time intervals. For example, the plurality of temporal instance representations can include data and/or information associated with the visual features (e.g., shape, color, and/or texture of each of the one or more objects) and motion features (e.g., velocity, acceleration, orientation, and/or location over time of each of the one or more objects).”, para [0047] line 1-19 : “In some embodiments, determining the one or more predicted paths of the set of objects can include determining, for the one or more candidate paths, and based at least in part on the plurality of temporal instance representations and the one or more machine-learned models that can include a machine-learned refinement model, one or more confidence scores, one or more path refinements, and/or one or more candidate predicted paths. The one or more machine-learned models can include a machine-learned refinement model that is trained and/or configured to generate an output including the one or more confidence scores, one or more path refinements, and/or one or more candidate predicted paths based at least in part on an input including the plurality of temporal instance representations. In some embodiments, the predicted path can be selected from or based at least in part on one of the one or more candidate predicted paths. In some embodiments, the one or more confidence scores can be associated with a confidence in each of the one or more candidate predicted paths.”, para [0048] line 1-19 : “Further, any of the one or more confidence scores (associated with a confidence in each of the one or more candidate predicted paths) can be associated with one or more probability distributions. A probability distribution for the one or more confidence scores can be associated with one or more probabilities of any set of the one or more candidate predicted paths being accurate (e.g., a first predicted path that is close (in terms of distance) to the path an object will actually follow in the future is more accurate than a second predicted path that is further away (than the first predicted path) from the actual path the object will follow). For example, in a Gaussian distribution associated with the one or more confidence scores, the one or more candidate predicted paths that are most probable can be clustered around the region that is within one standard deviation of the mean of the probability distribution, while the least probable of the one or more candidate predicted paths can be associated with outliers two or more standard deviations from the mean.”).

Regarding Claim 11 Liang teaches The vehicle of claim 1, further Liang teaches wherein to determine which of the plurality of prediction algorithms generates a most accurate prediction, the obstacle recognition unit SMRH:4823-8478-3042.6-- 59 -- 31EV-316293P A T E N T Docket No. 31EV-316293 (2019-1617_P-A-4609) determines a confidence value associated with each of the plurality of prediction algorithms (para [0027] line 1-11 : “As described above, in certain implementations the motion prediction computing system can generate a plurality of temporal instance representations. Each temporal instance representation can be associated with one or more differences in an appearance and/or motion of one or more objects over past time intervals. For example, the plurality of temporal instance representations can include data and/or information associated with the visual features (e.g., shape, color, and/or texture of each of the one or more objects) and motion features (e.g., velocity, acceleration, orientation, and/or location over time of each of the one or more objects).”, para [0047] line 1-19 : “In some embodiments, determining the one or more predicted paths of the set of objects can include determining, for the one or more candidate paths, and based at least in part on the plurality of temporal instance representations and the one or more machine-learned models that can include a machine-learned refinement model, one or more confidence scores, one or more path refinements, and/or one or more candidate predicted paths. The one or more machine-learned models can include a machine-learned refinement model that is trained and/or configured to generate an output including the one or more confidence scores, one or more path refinements, and/or one or more candidate predicted paths based at least in part on an input including the plurality of temporal instance representations. In some embodiments, the predicted path can be selected from or based at least in part on one of the one or more candidate predicted paths. In some embodiments, the one or more confidence scores can be associated with a confidence in each of the one or more candidate predicted paths.”).

Regarding Claim 13 Liang teaches The vehicle of claim 1, further Liang teaches wherein the determining of which of the plurality of prediction algorithms generates the most accurate prediction of the plurality of predictions regarding trajectory of the object is performed at each of a plurality of timesteps(para [0027] line 1-11 : “As described above, in certain implementations the motion prediction computing system can generate a plurality of temporal instance representations. Each temporal instance representation can be associated with one or more differences in an appearance and/or motion of one or more objects over past time intervals. For example, the plurality of temporal instance representations can include data and/or information associated with the visual features (e.g., shape, color, and/or texture of each of the one or more objects) and motion features (e.g., velocity, acceleration, orientation, and/or location over time of each of the one or more objects).”, para [0047] line 1-19 : “In some embodiments, determining the one or more predicted paths of the set of objects can include determining, for the one or more candidate paths, and based at least in part on the plurality of temporal instance representations and the one or more machine-learned models that can include a machine-learned refinement model, one or more confidence scores, one or more path refinements, and/or one or more candidate predicted paths. The one or more machine-learned models can include a machine-learned refinement model that is trained and/or configured to generate an output including the one or more confidence scores, one or more path refinements, and/or one or more candidate predicted paths based at least in part on an input including the plurality of temporal instance representations. In some embodiments, the predicted path can be selected from or based at least in part on one of the one or more candidate predicted paths. In some embodiments, the one or more confidence scores can be associated with a confidence in each of the one or more candidate predicted paths.” para [0048] line 1-11 : “Further, any of the one or more confidence scores (associated with a confidence in each of the one or more candidate predicted paths) can be associated with one or more probability distributions. A probability distribution for the one or more confidence scores can be associated with one or more probabilities of any set of the one or more candidate predicted paths being accurate (e.g., a first predicted path that is close (in terms of distance) to the path an object will actually follow in the future is more accurate than a second predicted path that is further away (than the first predicted path) from the actual path the object will follow).).

Regarding Claim 14 Liang teaches The vehicle of claim 13, further Liang teaches wherein the determining of which of the plurality of prediction algorithms generates the most accurate prediction of the plurality of predictions regarding trajectory of the object comprises determining an error associated with each of the plurality of prediction algorithms at each of the plurality of timesteps (para [0042] line 1-20 : “In some embodiments, determining the one or more predicted paths of the set of objects can include determining a plurality of matching scores corresponding to the plurality of temporal instance representations. Each of the plurality of matching scores can be based at least in part on one or more differences between the appearance and the motion of the set of objects over the one or more past paths and/or the appearance and the motion of the set of objects over the one or more candidate paths. In some embodiments, each matching score of the plurality of matching scores can be inversely proportional to one or more differences in appearance and/or motion of an object over a past path and a candidate path. For example, higher matching scores can be associated with a smaller number of differences (e.g., a smaller number of visual features that are different) and/or a lower magnitude of differences (e.g., a smaller difference in velocity) in appearance and/or motion. Conversely, lower matching scores can be associated with a greater number of differences and/or a greater magnitude of differences in appearance and/or motion.”, para [0043] line 1-6 : “In some embodiments, each of the plurality of matching scores can be based at least in part on the matching function MatchScore=MLPmatch(f.sub.1(.sup.t−1), f.sub.2(d)) in which a multi-layer perceptron MLPmatch uses an input that includes a concatenation of the temporal instance representations f.sub.1 and f.sub.2.”).

Regarding Claim 18 Liang teaches A method of autonomously controlling a vehicle, comprising:
 generating a plurality of predictions regarding trajectory of an object based on a state of the object at one or more timesteps(para [0041] line 1-4 : ”The motion prediction computing system can determine one or more predicted paths of the set of objects based at least in part on one or more machine-learned models.”, para [0068] line 1-7 : “The motion prediction computing system can generate data that can include path data. The path data can include information associated with the one or more predicted paths for each object of the set of objects respectively. For example, the path data can include a set of locations that each object of the set of objects is predicted to travel to at a respective set of future time intervals.”); 
determining which of a plurality of prediction algorithms, which generate the plurality of predictions results in a most accurate prediction of the trajectory of the object (para [0022] line 5-9 : “Further, the predictions of an object's path and/or trajectory can be accompanied by confidence scores that various autonomous vehicle systems can use when determining which predicted paths or trajectories are most likely to be correct.”); 
generating a navigation plan based on the most accurate prediction of the plurality of predictions regarding the trajectory of the object (para [0025] line 1-8 : “Furthermore, the motion prediction computing system can generate output including path data that is associated with the predicted paths of the objects. This path data can, in some implementations, be formatted for use in a variety of applications including uses associated with the operation of an autonomous vehicle (e.g., generating a motion plan for an autonomous vehicle based at least in part on the path data).”);
generating control signals to autonomously control the vehicle in accordance with the navigation plan (para [0070] line 1-9 : “In some embodiments, one or more vehicle systems of an autonomous device (e.g., an autonomous vehicle) can be controlled based at least in part on the path data. An autonomous device can generate one or more signals associated with the path data that are then sent to various vehicle systems and/or vehicle components. The one or more signals associated with the path data can be used to control, operate, and/or activate the vehicle systems and/or vehicle components.”);
generating a subsequent prediction regarding trajectory of another object using the prediction algorithm of the plurality of prediction algorithms generating the most accurate prediction when at least one of the other object is similar to the object, an environment in which the other object is encountered is similar to that of the object, or operating conditions of the vehicle upon encountering the other object is similar to those encountered with the object para [0071] line 1-22 : “The disclosed technology can be implemented by a variety of systems that predict the paths of objects based on the detection and tracking of those objects in an environment. In particular, the disclosed technology can be used as part of a vehicle (e.g., an autonomous vehicle) that more accurately predicts the future path of objects, and in turn initiates an appropriate response based on the path the object is predicted to follow. For example, an autonomous vehicle that accurately predicts the path of other vehicles can navigate the environment with a greater level of safety. Further, more effective path prediction can result in a smoother ride and greater passenger comfort.”,  as the system is used during the operation of an autonomous vehicle to determine a trajectory of the vehicle as well as predict trajectories of other objects to update the trajectory of the vehicle, it would be a requirement of the system that upon detection of a subsequent object in the environment of the vehicle, having already determined the most accurate prediction of a first object, it would then apply the same algorithm (as well as the others) to the subsequently detected object to generate a subsequent prediction. As the system is an autonomous vehicle operating in an environment and detecting objects of which it makes predictions for the objects trajectories the operating conditions of the vehicle upon encountering any objects are similar.); and
generating another navigation plan or portion of the navigation plan based on the subsequent prediction (para [0025] line 1-8 : “Furthermore, the motion prediction computing system can generate output including path data that is associated with the predicted paths of the objects. This path data can, in some implementations, be formatted for use in a variety of applications including uses associated with the operation of an autonomous vehicle (e.g., generating a motion plan for an autonomous vehicle based at least in part on the path data).”, as the system generates a navigation plan in response to the predictions, as a subsequent prediction is made the system would generate another navigation plan or portion thereof based on the subsequent prediction.)

Regarding Claim 19 Liang teaches The method of autonomously controlling the vehicle of claim 18, further Liang teaches wherein the determining of which of the plurality of generated prediction algorithms results in the  (2019-1617_P-A-4609)most accurate prediction comprises determining which of the plurality of predictions has a highest confidence level or a lowest error (para [0042] line 1-20 : “In some embodiments, determining the one or more predicted paths of the set of objects can include determining a plurality of matching scores corresponding to the plurality of temporal instance representations. Each of the plurality of matching scores can be based at least in part on one or more differences between the appearance and the motion of the set of objects over the one or more past paths and/or the appearance and the motion of the set of objects over the one or more candidate paths. In some embodiments, each matching score of the plurality of matching scores can be inversely proportional to one or more differences in appearance and/or motion of an object over a past path and a candidate path. For example, higher matching scores can be associated with a smaller number of differences (e.g., a smaller number of visual features that are different) and/or a lower magnitude of differences (e.g., a smaller difference in velocity) in appearance and/or motion. Conversely, lower matching scores can be associated with a greater number of differences and/or a greater magnitude of differences in appearance and/or motion.”, para [0043] line 1-6 : “In some embodiments, each of the plurality of matching scores can be based at least in part on the matching function MatchScore=MLPmatch(f.sub.1(.sup.t−1), f.sub.2(d)) in which a multi-layer perceptron MLPmatch uses an input that includes a concatenation of the temporal instance representations f.sub.1 and f.sub.2.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Liang and further in view of Usman (US 20210304018 A1) henceforth referred to as Usman.

Regarding Claim 12 Liang teaches The vehicle of claim 11, however Liang does not explicitly teach wherein the obstacle recognition unit further determines a priority of use of the plurality of prediction algorithms, and wherein the obstacle recognition unit selects one of the plurality of prediction algorithms to predict a trajectory of one or more obstacles currently encountered by the vehicle based on the priority of use and whether the confidence value associated the one of the plurality of prediction algorithms meets or exceeds a confidence threshold.

However in the same field of endeavor (using multiple prediction algorithms to predict object trajectories) Usman teaches wherein the obstacle recognition unit further determines a priority of use of the plurality of prediction algorithms, and wherein the obstacle recognition unit selects one of the plurality of prediction algorithms to predict a trajectory of one or more obstacles currently encountered by the vehicle based on the priority of use and whether the confidence value associated the one of the plurality of prediction algorithms meets or exceeds a confidence threshold (para [0005] line 1-8 : “In an embodiment, the determining that the particular trajectory prediction algorithm is to be applied to the agent further comprises: determining values associated with the context indicative of at least one of a timing criterion or a priority; determining a processing time associated with the particular trajectory prediction algorithm based on the plurality of performance metrics; and determining that the processing time satisfies the timing criterion or the priority.”, para [0060] line : “In some embodiments, trajectory prediction algorithms associated with clusters can be implemented as code-based logic, such as instructing a vehicle to use the particular trajectory prediction algorithm A for all vehicles moving with a speed less than 1 m/s. Similarly, another example of code-based logic can instruct a vehicle to use algorithm C for all vehicles moving with a speed greater than 3 m/s. When the code-based logic results in overlapping associations, the overlaps can be addressed with a priority-based logic where a trajectory prediction algorithm with higher priority addresses a context associated with the overlapping association. In another approach, code-based logic can be carefully crafted to enforce mutual exclusion of the associations. For example, the code-based logic can introduce additional conditional clauses to split the overlapping associations into separate associations. Continuing with the above example code-based logic that instructs the vehicle to use algorithm C for all vehicles moving with a speed greater than 3 m/s, an additional conditional clause can be added to the code-based logic to specifically address all trucks moving with a speed greater than 3 m/s with algorithm D (e.g., “if a vehicle is moving with a speed greater than 3 m/s, check for a type of the vehicle; if the vehicle is a truck, use algorithm D; else use algorithm C.”). In yet another approach, multiple trajectory prediction algorithms can process an agent in parallel to predict respective trajectories and provide confidence scores for the respective trajectories. The algorithm selection module 210 can, based on confidence scores provided by the trajectory prediction algorithms, select a trajectory prediction algorithm with the highest confidence score. In some embodiments, for contexts that are not sufficiently strongly associated with a trajectory prediction algorithm (e.g., none of the confidence scores provided with available trajectory prediction algorithms are satisfactory) or for agents that were not processed within a reasonable time, the algorithm selection module 210 may provide a default, fallback trajectory prediction algorithm.”, Fig. 4c, Figure 4c shows determining a context which would include determining a priority before selecting an algorithm, the algorithm selection selecting an algorithm with a highest confidence score in combination with selection of a default if no algorithm has a sufficient confidence score would require, in the case of selecting the algorithm with the highest confidence score, that the selected algorithm would meet or exceed some threshold confidence value or else the default algorithm would have been selected.).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the system of Liang with the system of Usman  “to more efficiently and accurately predict agent trajectories and navigate environments more effectively and safely“(Usman para [0026] line 20-22).

Regarding Claim 17 Liang teaches The vehicle of claim 1, however Liang does not explicitly teach wherein the most accurate prediction of the plurality of predictions regarding trajectory of the object differs according to at least one of downstream application and time horizon under consideration.

However in the same field of endeavor (using multiple prediction algorithms to predict object trajectories) Usman teaches wherein the most accurate prediction of the plurality of predictions regarding trajectory of the object differs according to at least one of downstream application and time horizon under consideration (para [0026] line 1-22 : “In general, example trajectory algorithms can include various physics-based trajectory prediction algorithms, ballistic trajectory prediction algorithms, linear trajectory prediction algorithms, and machine learning trajectory prediction algorithms. Each of the different trajectory prediction algorithms can be associated with different properties. In some embodiments, these algorithm properties can also be considered by the vehicle when selecting a trajectory prediction algorithm to predict an agent's trajectory. For example, a first trajectory prediction algorithm may require a lesser amount of time to compute a trajectory for a given object than a second trajectory prediction algorithm. However, the second trajectory prediction algorithm may more accurately predict a trajectory for the object than the first trajectory prediction algorithm. In this example, the vehicle may select the first trajectory prediction to predict the object's trajectory when time is a factor and the second trajectory prediction to predict the object's trajectory when time is not a factor. As a result, the improved approach permits the vehicle to more efficiently and accurately predict agent trajectories and navigate environments more effectively and safely.”, para [0027] line 32-65: “The vehicle 154 may select a first trajectory prediction algorithm for the vehicle 156 and a second trajectory prediction algorithm for the bicyclist 160 based on performances of the trajectory prediction algorithms for the first and second contexts. Regarding the contexts, the vehicle 154 can determine, from its sensors, that the traffic light 158 is out of service. The vehicle 154 can determine from a semantic map and localization data that the vehicle 154 is approaching a four-way stop intersection. Further, the vehicle 154 can determine various agents, including vehicles 156, 164 and the bicyclist 160, in the context and associated attribute values of the agents. For the first context associated with the vehicles 156, 164 at an intersection with out-of-service traffic lights 152, the vehicle 154 can determine a trajectory prediction algorithm that excels at predicting trajectories for vehicles in similar contexts to the first context based on performances of trajectory prediction algorithms for the similar contexts. Here, For example, the vehicle 154 determines that a first trajectory prediction algorithm that reliably predicts agents at a four-way stop intersection is the best candidate for the first context. Based on the first trajectory prediction algorithm, the vehicle 154 determines that it must come to a full stop before the intersection 152. Further, the vehicle 154 can predict that the vehicle 156 will also come to a full stop about the time the vehicle 154 will come to the full stop, and that the vehicle 156 is likely to yield to the vehicle 154 that is on the right side of the vehicle 156 and has the right of way. Thus, the vehicle 154 can determine that it does not need to yield to the vehicle 156. Similarly, the vehicle 154 determines that a second trajectory prediction algorithm that excels at accurately predicting bicyclists in similar contexts is the best candidate for the context associated with the bicyclist 160.”).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the system of Liang with the system of Usman  “to more efficiently and accurately predict agent trajectories and navigate environments more effectively and safely“(Usman para [0026] line 20-22).

Allowable Subject Matter
Claims 8-10 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID HATCH whose telephone number is (571)272-4518. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D.H./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668